

115 S3005 IS: Urban Agriculture Act of 2018
U.S. Senate
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3005IN THE SENATE OF THE UNITED STATESJune 6, 2018Ms. Stabenow (for herself, Mr. Van Hollen, Mr. Casey, Ms. Baldwin, Mr. Booker, Mr. Durbin, Mr. Menendez, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo encourage and promote urban, indoor, and other emerging agricultural production practices, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Urban Agriculture Act of 2018. 2.Congressional findings and declaration of purposes (a)FindingsCongress finds that—
 (1)agricultural producers are developing innovative agricultural production practices and using traditional production practices in innovative locations, such as urban areas;
 (2)those urban agricultural practices continue— (A)to create jobs and develop the workforce;
 (B)to increase domestic food production; (C)to support local food infrastructure;
 (D)to create new regional markets for agricultural producers, consumers, and businesses; (E)to revitalize abandoned or underused property and buildings;
 (F)to enhance green space and improve air quality; (G)to provide pollinator habitat;
 (H)to encourage community engagement; (I)to mitigate stormwater runoff;
 (J)to create energy efficiencies; (K)to strengthen relationships between urban consumers and agriculture; and
 (L)to inspire a new generation of agricultural producers in the United States; and (3)to further realize the benefits described in paragraph (2), the Secretary of Agriculture should comprehensively incorporate urban, indoor, and other emerging agricultural practices into the vision of the Department of Agriculture to provide economic opportunity through promoting innovative agricultural production that—
 (A)better nourishes the people of the United States; and (B)preserves the natural resources of the United States.
 (b)PurposesThe purposes of this Act are— (1)to establish a consistent and coordinated approach within the Department of Agriculture to support urban, indoor, and other emerging agricultural practices;
 (2)to articulate a broadly inclusive description of urban, indoor, and other emerging agricultural practices that includes—
 (A)new and innovative agricultural practices; (B)traditional agricultural practices in nontraditional locations; and
 (C)for-profit and nonprofit production methods; and (3)to promote activities including urban farming, edible gardens, green walls, rooftop agriculture, indoor vertical farms, and other emerging agricultural practices.
				3.Office of urban agriculture and innovative production
 (a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6911 et seq.) is amended by adding at the end the following:
				
					221.Office of Urban Agriculture and Innovative Production
						(a)Office
 (1)In generalThe Secretary shall establish in the Department an Office of Urban Agriculture and Innovative Production.
 (2)DirectorThe Secretary shall appoint a senior official to serve as the Director of the Office of Urban Agriculture and Innovative Production (referred to in this section as the Director).
 (3)MissionThe mission of the Office of Urban Agriculture and Innovative Production shall be to encourage and promote urban, indoor, and other emerging agricultural practices, including—
 (A)community gardens and farms located in urban areas, suburbs, and urban clusters; (B)rooftop farms, outdoor vertical production, and green walls;
 (C)indoor farms, greenhouses, and high-tech vertical technology farms; (D)hydroponic, aeroponic, and aquaponic farm facilities; and
 (E)other innovations in agricultural production, as determined by the Secretary. (4)ResponsibilitiesThe Director shall be responsible for engaging in activities to carry out the mission described in paragraph (3), including by—
 (A)managing and facilitating programs, including for community gardens, urban farms, rooftop agriculture, and indoor vertical production;
 (B)coordinating with the agencies and officials of the Department; (C)advising the Secretary on issues relating to the mission of the Office of Urban Agriculture and Innovative Production;
 (D)ensuring that the programs of the Department are updated to address urban, indoor, and other emerging agricultural production practices, in coordination with the officials in the Department responsible for those programs;
 (E)engaging in external relations with stakeholders and coordinating external partnerships to share best practices, provide mentorship, and offer technical assistance;
 (F)facilitating interagency program coordination and developing interagency tools for the promotion of existing programs and resources;
 (G)creating resources that identify common State and municipal best practices for navigating local policies;
 (H)reviewing and improving farm enterprise development programs that provide information about financial literacy, business planning, and food safety record keeping;
 (I)coordinating networks of community gardens and facilitating connections to local food banks, in partnership with the Food and Nutrition Service; and
 (J)collaborating with other Federal agencies that use agricultural practices on-site for food production or infrastructure.
								(b)Urban Agriculture and Innovative Production Advisory Committee
 (1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish an Urban Agriculture and Innovative Production Advisory Committee (referred to in this subsection as the Committee) to advise the Secretary on—
 (A)the development of policies relating to urban, indoor, and other emerging agricultural production practices; and
 (B)any other aspects of the implementation of this section. (2)Membership (A)In generalThe Committee shall be composed of 15 members, of whom—
 (i)5 shall be individuals who are agricultural producers, of whom— (I)not fewer than 2 individuals shall be agricultural producers located in an urban area or urban cluster; and
 (II)not fewer than 2 individuals shall be farmers that use innovative technology, including indoor farming and rooftop agriculture;
 (ii)2 shall be representatives from an institution of higher education or extension program; (iii)1 shall be an individual who represents a nonprofit organization, which may include a public health, environmental, or community organization;
 (iv)1 shall be an individual who represents business and economic development, which may include a business development entity, a chamber of commerce, a city government, or a planning organization;
 (v)1 shall be an individual with supply chain experience, which may include a food aggregator, wholesale food distributor, food hub, or an individual who has direct-to-consumer market experience;
 (vi)1 shall be an individual from a financing entity; and (vii)4 shall be individuals with related experience or expertise in urban, indoor, and other emerging agriculture production practices, as determined by the Secretary.
 (B)Initial appointmentsThe Secretary shall appoint the members of the Committee not later than 180 days after the date of enactment of this section.
								(3)Period of appointment; vacancies
 (A)In generalExcept as provided in subparagraph (B), a member of the Committee shall be appointed for a term of 3 years.
 (B)Initial appointmentsOf the members first appointed to the Committee— (i)5 of the members, as determined by the Secretary, shall be appointed for a term of 3 years;
 (ii)5 of the members, as determined by the Secretary, shall be appointed for a term of 2 years; and (iii)5 of the members, as determined by the Secretary, shall be appointed for a term of 1 year.
 (C)VacanciesAny vacancy in the Committee— (i)shall not affect the powers of the Committee; and
 (ii)shall be filled as soon as practicable in the same manner as the original appointment. (D)Consecutive termsAn initial appointee of the committee may serve an additional consecutive term if the member is reappointed by the Secretary.
								(4)Meetings
 (A)FrequencyThe Committee shall meet not fewer than 3 times per year. (B)Initial meetingNot later than 60 days after the date on which the members are appointed under paragraph (2)(B), the Committee shall hold the first meeting of the Committee.
								(5)Duties
 (A)In generalThe Committee shall— (i)develop recommendations—
 (I)to further the mission of the Office of Urban Agriculture and Innovative Production described in subsection (a)(3); and
 (II)regarding the establishment of urban agriculture policy priorities and goals within the Department; (ii)advise the Director on policies and initiatives administered by the Office of Urban Agriculture and Innovative Production;
 (iii)evaluate and review ongoing research and extension activities relating to urban, indoor, and other innovative agricultural practices;
 (iv)identify new and existing barriers to successful urban, indoor, and other emerging agricultural production practices; and
 (v)provide additional assistance and advice to the Director as appropriate. (B)ReportsNot later than 1 year after the date of enactment of this section, and each year thereafter, the Committee shall submit to the Secretary, the Committee on Agriculture of the House of Representatives, and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the recommendations developed under subparagraph (A)(i).
								(6)Personnel matters
 (A)CompensationA member of the Committee shall serve without compensation. (B)Travel expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with section 5703 of title 5, United States Code.
								(7)Termination
 (A)In generalSubject to subparagraph (B), the Committee shall terminate on the date that is 5 years after the date on which the members are appointed under paragraph (2)(B).
 (B)ExtensionsBefore the date on which the Committee terminates, the Secretary may renew the Committee for 1 or more 2-year periods.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2019 and each fiscal year thereafter..
			4.Urban agriculture development
 (a)Definition of DirectorIn this section, the term Director means the Director of the Office of Urban Agriculture and Innovative Production.
 (b)Farm numbersThe Secretary shall provide for the assignment of a farm number (as defined in section 718.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act)) for rooftop farms, indoor farms, and other urban farms, as determined by the Secretary.
			(c)Grant authority
 (1)Definition of eligible entityIn this subsection, the term eligible entity means— (A)a community organization;
 (B)a nonprofit organization; (C)a unit of local government;
 (D)a Tribal government; (E)any school that serves any of grades kindergarten through grade 12; and
 (F)an institution of higher education. (2)GrantsThe Director may award competitive grants to eligible entities to support the development of urban agriculture and innovative production.
 (3)Funding priorityIn awarding grants under this subsection, priority shall be given to an eligible entity that uses and provides an evaluation of a grant received under this subsection—
 (A)to plan and construct gardens or nonprofit farms; (B)to operate community gardens or nonprofit farms that—
 (i)produce food for donation; (ii)have a demonstrated environmental benefit and educational component; and
 (iii)are part of community efforts to address local food security needs; (C)to educate a community on—
 (i)issues relating to food systems, including connections between rural farmers and urban communities; (ii)nutrition;
 (iii)environmental impacts, including pollinator health, soil fertility, composing, heat islands, and storm water runoff; and
 (iv)agricultural production, including pest and disease management; and (D)to provide multiple small dollar equity investments to help offset start-up costs relating to new production, land access, and equipment for new and beginning farmers who—
 (i)develop a 3-year business plan; (ii)live in the community in which they plan to farm; and
 (iii)provide a match to the start-up investment in the form of cash or an in-kind contribution. (d)Pilot projects (1)Urban and suburban county committees (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program for not fewer than 5 years that establishes 10 county committees in accordance with section 8(b)(5)(B)(ii)(II) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)(B)) to operate in counties located in urban or suburban areas with a high concentration of urban or suburban farms.
 (B)EffectNothing in this paragraph requires or precludes the establishment of a Farm Service Agency office in a county in which a county committee is established under subparagraph (A).
 (C)ReportFor fiscal year 2019 and each fiscal year thereafter through fiscal year 2023, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing a summary of—
 (i)the status of the pilot program under subparagraph (A); (ii)meetings and other activities of the committees established under that subparagraph; and
 (iii)the types and volume of assistance and services provided to farmers in counties in which county committees are established under that subparagraph.
						(2)Increasing community compost and reducing food waste
 (A)In generalThe Secretary, acting through the Director (referred to in this paragraph as the Secretary), shall carry out pilot projects under which the Secretary shall offer to enter into cooperative agreements with local or municipal governments in not fewer than 10 States to develop and test strategies for planning and implementing municipal compost plans and food waste reduction plans.
 (B)Eligible entities and purposes of pilot projectsUnder a cooperative agreement entered into under this paragraph, the Secretary shall provide assistance to municipalities, counties, local governments, or city planners, as appropriate, to carry out planning and implementing activities that will—
 (i)generate compost; (ii)increase access to compost for agricultural producers;
 (iii)reduce reliance on, and limit the use of, fertilizer; (iv)improve soil quality;
 (v)encourage waste management and permaculture business development; (vi)increase rainwater absorption;
 (vii)reduce municipal food waste; and (viii)divert food waste from landfills.
						(C)Evaluation and ranking of applications
 (i)CriteriaNot later than 180 days after the date of enactment of this Act, the Secretary shall establish criteria for the selection of pilot projects under this paragraph.
 (ii)PriorityIn selecting a pilot project under this paragraph, the Secretary shall give priority to an application for a pilot project that—
 (I)anticipates or demonstrates economic benefits; (II)incorporates plans to make compost easily accessible to agricultural producers, including community gardeners;
 (III)integrates other food waste strategies, including food recovery efforts; and (IV)provides for collaboration with multiple partners.
 (D)Matching requirementThe recipient of assistance for a pilot project under this paragraph shall provide funds, in-kind contributions, or a combination of both from sources other than funds provided through the grant in an amount equal to not less than 25 percent of the amount of the grant.
 (E)EvaluationThe Secretary shall conduct an evaluation of the pilot projects funded under this paragraph to assess different solutions for increasing access to compost and reducing municipal food waste, including an evaluation of—
 (i)the amount of Federal funds used for each project; and (ii)a measurement of the outcomes of each project.
						(3)Healthy food healthy environment
 (A)Definition of eligible entityIn this paragraph, the term eligible entity means— (i)a nonprofit organization;
 (ii)an agriculture cooperative or business; (iii)a producer network or association;
 (iv)a community health organization; (v)a public benefit corporation;
 (vi)an economic development corporation; (vii)a community supported agriculture program;
 (viii)an institution of higher education; and (ix)a State, local, or Tribal agency.
						(B)Healthy food healthy environment pilot projects
 (i)In generalThe Secretary, in coordination with the Director of the National Institute of Food and Agriculture and the Director, shall make competitive grants to eligible entities to conduct pilot projects that strengthen marketplace links between—
 (I)healthy food consumption and good environmental practices; and
 (II)direct public health outcomes.
 (ii)CriteriaIn selecting pilot projects to receive grants under this paragraph, the Secretary shall— (I)support pilot projects that—
 (aa)develop innovative marketing and incentive approaches to improve purchases of healthy foods; (bb)have demonstrated community and partnership support from local planning entities;
 (cc)use strategies that improve the use of agricultural producer conservation practices and improve environmental efficiencies; and
 (dd)provide to communities evidence-based nutrition and environmental education; and (II)give priority to pilot projects that—
 (aa)are located in— (AA)underserved communities; or
 (BB)identified food deserts; (bb)equally target good conservation practices and healthy food consumption;
 (cc)demonstrate strong urban, suburban, and rural linkages; and (dd)provide locally or regionally produced fruits and vegetables.
 (iii)Location requirementsThe Secretary shall ensure that not fewer than 2 pilot projects are located in each of the following:
 (I)Urban communities. (II)Rural communities.
 (III)Peri-urban communities. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2019 and each fiscal year thereafter.
			5.Risk management
 (a)Federal crop insuranceSection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended— (1)by redesignating paragraph (24) as paragraph (26); and
 (2)by inserting after paragraph (23) the following:  (24)Greenhouse policy (A)In general (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure, in a controlled environment such as a greenhouse—
 (I)the production of floriculture, nursery, and bedding plants; (II)the establishment of cuttings or tissue culture in a growing medium; or
 (III)other similar production, as determined by the Secretary. (ii)Availability of policy or plan of insuranceNotwithstanding the last sentence of section 508(a)(1), and section 508(a)(2), the Corporation shall make a policy described in clause (i) available if the requirements of section 508(h) are met.
 (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the effectiveness of policies for the production of plants in a controlled environment, including policies that—
 (i)are based on the risk of— (I)plant diseases introduced from the environment;
 (II)contaminated cuttings, seedlings, or tissue culture; or (III)Federal or State quarantine or destruction orders associated with the contaminated items described in subclause (II);
 (ii)consider other causes of loss applicable to a controlled environment, such as a loss of electricity due to weather;
 (iii)consider appropriate best practices to minimize the risk of loss; (iv)consider whether to provide coverage for various types of plants under 1 policy or to provide coverage for 1 species or type of plant per policy;
 (v)have streamlined reporting and paperwork requirements that take into account short propagation schedules, variable crop years, and the variety of plants that may be produced in a single facility; and
 (vi)provide protection for revenue losses. (C)ReportNot later than 1 year after the date of enactment of the Urban Agriculture Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (i)describes the results of the research and development conducted under subparagraphs (A)(i) and (B); and
 (ii)provides any recommendations with respect to those results. (25)Local foods (A)In general (i)Research and developmentThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure production—
 (I)of floriculture, fruits, vegetables, poultry, livestock, or the products of floriculture, fruits, vegetables, poultry, or livestock; and
 (II)that is targeted toward local consumers and markets. (ii)Availability of policy or plan of insuranceNotwithstanding the last sentence of section 508(a)(1) and section 508(a)(2), the Corporation shall make a policy described in clause (i) available if the requirements of section 508(h) are met.
 (B)Research and development describedResearch and development described in subparagraph (A)(i) shall evaluate the effectiveness of policies for production targeted toward local consumers and markets, including policies that—
 (i)consider small-scale production in various areas, including urban, suburban, and rural areas; (ii)consider a variety of marketing strategies, including—
 (I)direct-to-consumer marketing; (II)farmers markets;
 (III)farm-to-institution marketing; and (IV)marketing through community supported agriculture;
 (iii)allow for production in soil and in alternative systems, such as vertical systems, greenhouses, rooftops, or hydroponic systems;
 (iv)consider the price premium when accounting for production or revenue losses; (v)consider whether to provide coverage—
 (I)for various types of production under 1 policy; and (II)for 1 species or type of plant per policy; and
 (vi)have streamlined reporting and paperwork requirements. (C)ReportNot later than 1 year after the date of enactment of the Urban Agriculture Act of 2018, the Corporation shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that—
 (i)examines whether a version of existing policies such as the whole-farm revenue protection insurance plan may be tailored to provide improved coverage for producers of local foods;
 (ii)describes the results of the research and development conducted under subparagraphs (A) and (B); and
 (iii)includes any recommendations with respect to those results.. (b)Noninsured crop assistance programSection 196(l)(1)(B) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333(l)(1)(B)) is amended by inserting , contract price, or other premium price (such as a local, organic, or direct market price, as elected by the producer) after price.
			6.Soil and conservation
 (a)Innovative ConservationSection 1240H(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3839aa–8(a)(2)) is amended— (1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and
 (2)by inserting after subparagraph (D) the following:  (E)partner with farmers to develop innovative conservation practices for urban, indoor, or other emerging agricultural practices to increase—
 (i)green space; (ii)pollinator habitat;
 (iii)stormwater management; (iv)carbon sequestration; and
 (v)access to agricultural production sites through land tenure agreements and other contracts;. (b)Soil Testing and Remediation AssistanceChapter 5 of subtitle D of title XII of the Food Security Act of 1985 is amended by inserting after section 1240M (16 U.S.C. 3839bb) the following:
				
					1240N.Soil testing and remediation assistance
 (a)In generalTo improve the health and quality of the soil used for agricultural production, the Secretary shall work with producers, including small-scale producers of food, to mitigate the presence of contaminants in soil, including by carrying out subsections (b), (c), and (d).
						(b)Soil testing protocol
 (1)In generalThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish a coordinated soil testing protocol to simplify the process used by producers to evaluate soil health, including testing for—
 (A)the optimal level of constituents in and characteristics of the soil, such as organic matter, nutrients, and the potential presence of soil contamination from heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, or other contaminants; and
 (B)biological and physical characteristics indicative of proper soil functioning. (2)Public availabilityThe Secretary shall make the soil testing protocol established under paragraph (1) available to the public.
							(c)Soil assessment and remediation technical assistance
 (1)In generalThe Secretary shall provide technical assistance to a producer carrying out a soil assessment or soil remediation practice that shall include—
 (A)an overall review of the health of the soil used by the producer for agricultural production; (B)testing of the soil, if applicable, to determine the suitability of the soil for agricultural production;
 (C)based on the results of the soil tested under subparagraph (B), a consultation with the producer and a determination of the quality, health, and level of contamination of the soil adequate—
 (i)to protect against a health risk to producers; (ii)to limit contaminants from entering agricultural products for human consumption; and
 (iii)to regenerate and sustain the soil; and (D)recommendations on methods to conduct remediation or soil building efforts to improve soils and ensure that the producers—
 (i)are not growing products in soils with high levels of heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, or other contaminants;
 (ii)have appropriate information regarding financial resources and conservation practices available to keep soil healthy, including practices, as defined in section 1240A; and
 (iii)have access to experts, including experts outside of the Natural Resources Conservation Service, that may provide assistance to producers to oversee and monitor soil under remediation or regeneration to ensure soils are suitable for agricultural production in the future.
 (2)Education and outreachThe Secretary shall conduct education and outreach to producers regarding the uses of soil and methods of addressing soil contamination and soil health degradation.
 (d)ReferralOn the request of an agricultural producer, where soil is found to pose an imminent hazard to human health, the Secretary may refer the agricultural producer to the Administrator of the Environmental Protection Agency for additional assistance for remediation under section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k))..
 (c)Covered PracticesSec 1240A(4)(A) of the Food Security Act of 1985 (16 U.S.C. 3839aa–1(4)(A)) is amended— (1)in clause (iv), by striking and at the end;
 (2)by redesignating clause (v) as clause (vii); and (3)by inserting after clause (iv) the following:
					
 (v)soil tests for— (I)heavy metals, volatile organic compounds, polycyclic aromatic hydrocarbons, and other contaminants; and
 (II)biological and physical soil health; (vi)scientifically based soil remediation practices to be carried out by the producer, as determined by the Secretary; and.
				7.Data collection
 (a)In generalNot later than 360 days after the date of enactment of this Act, the Secretary shall conduct as a follow-on study to the census of agriculture required to be conducted in calendar year 2017 under section 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g) a census of urban, indoor, and other emerging agricultural production, including information about—
 (1)community gardens and farms located in urban areas, suburbs, and urban clusters; (2)rooftop farms, outdoor vertical production, and green walls;
 (3)indoor farms, greenhouses, and high-tech vertical technology farms; (4)hydroponic, aeroponic, and aquaponic farm facilities; and
 (5)other innovations in agricultural production, as determined by the Secretary. (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000 for the period of fiscal years 2019 through 2021.
			8.Research, education, and extension initiative
 The Food, Agriculture, Conservation, and Trade Act of 1990 is amended by inserting after section 1672D (7 U.S.C. 5925f) the following:
			
				1672E.Urban, indoor, and other emerging agricultural production research, education, and extension
			 initiative
 (a)Competitive research and extension grants authorizedIn consultation with the Urban Agriculture and Innovative Production Advisory Committee established under section 221(b) of the Department of Agriculture Reorganization Act of 1994, the Secretary may make competitive grants to support research, education, and extension activities for the purposes of enhancing urban, indoor, and other emerging agricultural production by—
 (1)facilitating the development of urban, indoor, and other emerging agricultural production, harvesting, transportation, aggregation, packaging, distribution, and markets;
 (2)assessing and developing strategies to remediate contaminated sites; (3)determining and developing the best production management and integrated pest management practices;
 (4)assessing the impacts of shipping and transportation on nutritional value; (5)identifying and promoting the horticultural, social, and economic factors that contribute to successful urban, indoor, and other emerging agricultural production;
 (6)analyzing the means by which new agricultural sites are determined, including an evaluation of soil quality, the condition of a building, or local community needs;
 (7)exploring new and innovative technologies that minimize energy, lighting systems, water, and other inputs for increased food production;
 (8)examining building material efficiencies and structural upgrades for the purpose of optimizing growth of agricultural products;
 (9)studying and developing new crop varieties and innovative agricultural products to connect to new markets; or
 (10)examining the impacts of crop exposure to urban elements on environmental quality and food safety. (b)Grant types and processSubparagraphs (A) through (E) of paragraph (4), paragraph (7), and paragraph (11)(B) of subsection (b) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157) shall apply with respect to the making of grants under this section.
 (c)PriorityThe Secretary may give priority to grant proposals under this section that involve— (1)the cooperation of multiple entities; or
 (2)States or regions with a high concentration of or significant interest in urban farms, rooftop farms, and indoor production facilities.
						(d)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $20,000,000 for the period of fiscal years 2019 through 2023, to remain available until expended.
 (2)Authorization of appropriationsIn addition to amounts made available under paragraph (1), there is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2019 through 2023..
		